United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Zedie E. Ramage, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2064
Issued: April 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant, through her representative, filed a timely appeal from a
July 16, 2007 decision of the Office of Workers’ Compensation Programs’ hearing
representative who affirmed the termination of her compensation benefits on December 8, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this
claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective December 8, 2006 on the grounds that she no longer
had any residuals or disability causally related to her accepted employment-related injury; and
(2) whether she had any continuing employment-related residuals or disability after
December 8, 2006.

FACTUAL HISTORY
On August 24, 2001 appellant, then a 32-year-old remittance perfection clerk, filed an
occupational disease claim alleging that on August 22, 2001 she first realized her right wrist and
hand pain were employment related. The Office accepted the claim for bilateral hand tendinitis,
bilateral carpal tunnel syndrome and overuse syndrome. Appellant stopped work on
October 7, 2004.
In a September 23, 2004 report, Dr. Daniel D. Brubaker, a treating Board-certified
pathologist with a blood bank subspecialty, diagnosed bilateral carpal tunnel syndrome, mild left
de Quervain’s syndrome and possible right cubital tunnel syndrome. He placed appellant on
partial disability and provided restrictions of no repetitive pushing, no lifting more than
10 pounds, no fine manipulation use such as using a keyboard and no grasping, gripping or
twisting. A physical examination revealed right positive Phalen’s sign, negative left Phalen’s
sign, positive left Finkelstein’s and negative right Finkelstein’s.
In a May 9, 2005 work capacity evaluation form, Dr. Brubaker indicated that appellant
was capable of working an eight-hour day with restrictions.1
On August 25, 2005 the Office referred appellant for a second opinion examination with
Dr. Ghol Bahman Ha’Eri, a Board-certified orthopedic surgeon. On October 18, 2005
Dr. Ha’Eri diagnosed milder bilateral carpal tunnel syndrome and mild bilateral wrist and hand
tenosynovitis. A physical examination revealed no sensory or motor deficit in both her hands, no
atrophy or swelling and normal hand and wrist range of motion. Dr. Ha’Eri concluded that
appellant had no objective disability factors as he found no abnormality on testing or physical
examination. He concluded that she required no medical treatment for her condition at the
present time and had been partially disabled since August 21, 2001. In an attached work
capacity evaluation form, Dr. Ha’Eri provided permanent work restrictions on repetitive
movement, pushing, pulling and lifting.
By letter dated March 8, 2006, the Office issued a notice of proposed termination of
compensation for wage-loss and medical benefits based on Dr. Ha’Eri’s medical opinion that
appellant had no employment-related disability or residuals. It provided 30 days in which
appellant could respond to this notice.
In a March 16, 2006 report, Dr. Brubaker disagreed with the report of Dr. Ha’Eri. His
examination of appellant on September 14, 2005 showed positive Tinel’s sign and positive
bilateral Phalen’s test and reverse Phalen’s. Dr. Brubaker diagnosed carpal tunnel syndrome,
tenosynovitis and myofascitis of the forearm due to appellant’s performing fine manipulative
tasks in her job.
On April 12, 2006 the Office found a conflict in the medical opinion evidence between
Dr. Brubaker and Dr. Ha’Eri as to whether appellant had any continuing employment-related
1

On July 1, 2005 the employing establishment offered appellant limited-duty position at a security desk. On
February 21, 2006 the Office informed her that the limited-duty job offer by the employing establishment was found
to be suitable and offered her 30 days to either accept the position or provide a reason for refusing the job offer.

2

residuals or disability. By letter dated October 13, 2006, it referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Charles J. Heller, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In a July 28, 2006 electromyograph study, Dr. T. Dosumu-Johnson reported chronic
median distribution neuropathy, which was greater on the left than the right and recommended
clinical correlation. The physician reported an abnormal nerve conduction study which revealed
“electrographic evidence of a chronic medial nerve neuropathy consistent with the diagnosis of
carpal tunnel syndrome which appears to be greater on the right than on the left.”
In a November 7, 2006 report, Dr. Heller concluded that there were no objective physical
findings supporting a diagnosis of carpal tunnel syndrome. On physical examination, there was
no swelling, no temperature differentiation, negative Tinel’s, Phalen’s and Finkelstein signs, no
crepitus on palpation with motion, no intrinsic muscle atrophy in the thenar or hypothenar and a
full range of wrist and palmar motion. Dr. Heller reported that the grip strengths shown by the
Jamar Dynometer were totally inappropriate for the condition of this patient and suggested
symptom magnification. He reported that appellant’s “subjective complaints far outweigh the
objective findings.” Dr. Heller noted that electrodiagnostic testing showed increased right carpal
tunnel syndrome, but reiterated that there were no supporting physical findings of carpal tunnel
syndrome. He advised that, if appellant had carpal tunnel syndrome, it was very minor.
Dr. Heller concluded that appellant was capable of working the security desk job.
By decision dated December 8, 2006, the Office finalized the termination of appellant’s
medical and wage-loss compensation benefits effective that date.
In a letter dated December 21, 2006, appellant requested an oral hearing before an Office
hearing representative, which was held on May 22, 2007. The Office received additional
medical reports dated February 15 to April 11, 2007 from Dr. Brubaker diagnosing bilateral
carpal tunnel syndrome. Dr. Brubaker indicated that appellant was disabled from her date-ofinjury position, but was capable of working a position which did not require repetitive use of her
hands. On March 30, 2007 he indicated that appellant was capable of sitting for eight hours a
day, but was restricted from performing any repetitive motion with her hands such as answering
the telephone, filing or sorting papers.
By decision dated July 16, 2007, the Office hearing representative affirmed the
December 8, 2006 decision terminating appellant’s compensation benefits.2 She found the
evidence submitted by appellant insufficient to overcome Dr. Heller’s November 7, 2006
medical opinion.

2

The Board notes that, following the hearing representative’s July 16, 2007 decision, the Office received
additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); J.T.,
59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued
February 27, 2007).; Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary [of Labor] shall appoint a third physician who
shall make an examination.”8 Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background must be given special weight.9
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that a conflict in the medical opinion
evidence arose between Dr. Brubaker, an attending physician, and Dr. Ha’Eri, an Office referral
physician, as to whether appellant had any continuing residuals or disability causally related to
her accepted conditions. Dr. Brubaker opined that appellant had continuing employment-related
residuals and was only capable of working a position with no repetitive work. Dr. Ha’Eri
concluded that appellant currently required no medical treatment for her accepted conditions and
provided permanent work restrictions.
The Board finds that Dr. Heller’s November 7, 2006 opinion is based on a proper factual
and medical background and is entitled to special weight. Based on his review of the case
3

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

7

Kathryn E. Demarsh, 56 ECAB 677 (2005); James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a); see also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008); Raymond A.
Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).
9

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Sharyn D. Bannick, 54 ECAB 537 (2003);
Gary R. Sieber, 46 ECAB 215 (1994).

4

record, negative findings on objective examination and normal findings on physical examination,
Dr. Heller found that appellant did not have any residuals or disability causally related to her
employment-related bilateral carpal tunnel syndrome. He noted that, while an electrodiagnostic
test showed increased right carpal tunnel syndrome, there were no supporting physical findings.
Dr. Heller’s report constitutes the special weight of the medical opinion evidence afforded an
impartial medical specialist. The Board, therefore, finds that the Office met its burden of proof
to terminate appellant’s compensation benefits on December 8, 2006.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.10 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
After the Office properly terminated appellant’s compensation in its December 8, 2006
decision, the burden of proof shifted to her to establish continuing employment-related
disability.14 Appellant submitted reports dated February 15 to April 11, 2007 from Dr. Brubaker,
diagnosing bilateral carpal tunnel syndrome. However, Dr. Brubaker was on one side of the
conflict which was resolved by Dr. Heller. His recent records are essentially duplicative of his
prior reports in finding that appellant has resident of bilateral carpal tunnel. Dr. Brubaker’s
opinion helped to create the conflict and the new evidence is insufficient to give rise to a new
conflict or otherwise show that the termination was improper.15 Accordingly, the Board finds
that Dr. Heller’s opinion constitutes the special weight of medical opinion and supports the
Office’s December 8, 2006 decision to terminate compensation and denying any entitlement to

10

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

11

Kathryn E. Demarsh, 56 ECAB 677 (2005).

12

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elizabeth Stanislav, 49 ECAB 540 (1998).

13

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Solomon Polen, 51 ECAB 341 (2000).

14

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); see Joseph A. Brown, Jr., supra note 10.

15

M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007).

5

continuing disability based on the accepted employment conditions of bilateral carpal tunnel
syndrome, bilateral hand tendinitis and overuse syndrome.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective December 8, 2006 on the grounds that she no longer had any residuals or disability
causally related to her accepted bilateral carpal tunnel syndrome, bilateral hand tendinitis and
overuse syndrome. The Board also finds that appellant has failed to establish that she had any
employment-related residuals or disability after December 8, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 16, 2007 is affirmed.
Issued: April 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

